Title: Thomas Jefferson Randolph to James Madison, 8 July 1826
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                My dear sir
                            
                            
                                
                                    Tufton
                                
                                July 8th 1826
                            
                        
                        Dr Dunglison is the bearer of a cane a legacy left you by my dear grandfather, as a token of that intimate
                            friendship which had so long existed between you. The Dr can give you more fully than I could do in a letter any details
                            interesting to a friend, which you might desire to hear. May I ask in the name of my mother and her family that in your
                            visits to the University that you will continue to make Monticello your head quarters. Accept the opinion of my highest
                            admiration and my most devoted attachment With respect your &c
                        
                            
                                Th: J. Randolph
                            
                        
                    